                    1 BRUCE C. YOUNG, ESQ., NV Bar No. 5560
                      PAIGE S. SHREVE, ESQ., NV Bar No. 13773
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    4 FAX: 702.893.3789
                      Bruce.Young@lewisbrisbois.com
                    5 Paige.Shreve@lewisbrisbois.com

                    6 Attorneys for Defendant OPTIMUM CX, LLC fka
                      FUSION CONTACT CENTERS, LLC
                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                       DISTRICT OF NEVADA

                   10

                   11 MARK PREMO,                                         CASE NO. 3:19-cv-00121-MMD-CBC

                   12                      Plaintiff,

                   13             vs.                                     STIPULATION AND ORDER TO
                                                                          DISMISS ENTIRE ACTION WITH
                   14 OPTIMUM CX, LLC, an Arizona limited                 PREJUDICE
                      liability company fka FUSION CONTACT
                   15 CENTERS, LLC; DOES 1 through 10,
                      inclusive,
                   16
                                     Defendants.
                   17

                   18            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff MARK PREMO
                   19 and Defendant OPTIMUM CX, LLC, f/k/a FUSION CONTACT CENTERS, LLC, by and

                   20 through their respective attorneys of record, hereby notify this Court that they have agreed to

                   21 resolve this matter. Accordingly, the parties hereby stipulate to dismiss, with prejudice, the entire

                   22 action and all claims set forth in Plaintiff’s First Amended Complaint (ECF No. 6).

                   23 . . .

                   24 . . .

                   25 . . .

                   26 . . .

                   27 . . .

                   28 . . .
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4816-0005-2127.1
ATTORNEYS AT LAW
                    1            The parties further agree that they will each bear their own costs and attorneys’ fees.

                    2

                    3   DATED this 8th day of August, 2019.                    DATED this 8th day of August, 2019.
                    4   MOORE LAW GROUP, P.C.                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                    5   /s/ John D. Moore                                      /s/ Bruce C. Young
                        John D. Moore, Esq.                                    Bruce C. Young, Esq.
                    6   3715 Lakeside Drive, Suite A                           Paige S. Shreve, Esq.
                        Reno, NV 89509                                         6385 S. Rainbow Boulevard, Suite 600
                    7                                                          Las Vegas, Nevada 89118
                        Tel: (775) 336-1600
                                                                               Attorneys for Defendant Optimum CX, LLC fka
                    8   Email: john@moore-lawgroup.com                         Fusion Contact Centers, LLC
                        Attorney for Plaintiff Mark Premo
                    9

                   10
                                                                       ORDER
                   11
                                 IT IS SO ORDERED:
                   12

                   13                                          _______________________________________
                   14                                          UNITED STATES DISTRICT COURT JUDGE

                   15
                                                                        August 8, 2019
                                                               DATED: ________________________
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4816-0005-2127.1                                   2
